         Case 1:20-cv-04005-BCM Document 36 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     11/19/2020
ATLANTIC NEUROSURGICAL
SPECIALISTS, PA,
                                                    20-CV-4005 (BCM)
               Plaintiff,
       -against-                                    ORDER
OXFORD HEALTH PLANS, INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court conducted a status conference on November 18, 2020. Counsel for defendants

attended but counsel for plaintiff did not, despite attempts by defendant's counsel (and chambers

staff) to reach him. For the reasons stated on the record during the conference, it is hereby

ORDERED that Judge Moses will conduct a further status conference on December 7, 2020 at

11:00 a.m. At that time, the parties are directed to call (888) 557-8511 and enter the access code

7746387. In advance of the conference, and no later than December 3, 2020, the parties shall file

a joint status letter updating the Court on the status of discovery (succinctly stating each side's

position with respect to any dispute), and informing the Court as to the status of settlement

negotiations, including whether they believe that a judicially supervised settlement conference or

a mediation referral would be productive.

Dated: New York, New York
       November 19, 2020

                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
